[bits
          I
          §1
  mO'
     [H
  (■) i
               s
   0. S^r ^7^
A//A^F/?S////i= AA   /'
               - 7-?7^7                                        -lARRISBLIRG PA 171

Federal Prison Camp Schuyikill
                                                                   21JIAN2020 PM4 L
P.O. Box 670
Minersville, PA 17954

Mailed from
Federal Prison Camp
Schuyikill, PA

                                 O79751-053O
                                      Us District Court
                                      Office of the Clerk
                                      225 Cadman PLZ E
                                      Brooklyn Heights, NY 11201
                                      United States




                                               "t     !*—!
'"-i   .


 \f.
